United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1843
                                 ___________

Charles Armstrong,                       *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
                                         * Eastern District of Missouri.
United States of America; State of       *
Missouri; City of Vinita Park, Missouri; *        [UNPUBLISHED]
Missouri Department of Social Services; *
Missouri Division of Family Services, *
                                         *
             Appellees.                  *
                                   ___________

                        Submitted: July 6, 2000

                             Filed: July 12, 2000
                                 ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                 ___________

PER CURIAM.

     Charles Armstrong appeals from the district court’s1 order dismissing his 42
U.S.C. §§ 1983 and 1985 action without prejudice under 28 U.S.C. § 1915(e)(2)(B).

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
After reviewing the record de novo and liberally construing Mr. Armstrong’s
complaint, we conclude that dismissal was proper. See West v. Atkins, 487 U.S. 42,
48 (1988) (§ 1983 plaintiff must allege violation of federally protected right); United
Bhd. of Carpenters & Joiners of Am., Local 610 v. Scott, 463 U.S. 825, 834-35 (1983)
(§ 1985(3) requires plaintiff to establish membership in class suffering from invidious
discrimination and establish defendants’ actions were motivated by racial animus or
other type of class-based discrimination); Haines v. Kerner, 404 U.S. 519, 520 (1972)
(per curiam) (pro se complaint shall be liberally construed); Moore v. Sims, 200 F.3d
1170, 1171 (8th Cir. 2000) (per curiam) (standard of review); Madewell v. Roberts,
909 F.2d 1203, 1208 (8th Cir. 1990) (liability under § 1983 requires causal link to, and
direct responsibility for, deprivation of rights).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-